Per Curiam.
(On motion for rehearing.) On its motion for rehearing, the Kenosha county court has argued that the opinion in this case validates the availability of habeas corpus as a remedy to challenge all orders denying motions for suppression of evidence. This is not correct. We limit the availability of habeas corpus as a remedy to review denials of motions to suppress to those drug cases where the preferential treatment under sec. 161.47 (1), Stats., is available. In those cases, judgment of conviction may be deferred and, therefore, the defendant cannot appeal to challenge the order denying the motion to suppress. State v. Ryback (1974), 64 Wis. 2d 574, 219 N. W. 2d 263.
The Kenosha county court’s motion for rehearing and Warrender’s motion for reconsideration are denied.